                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES E. ROSE, JR.
    Plaintiff,

       v.                                            CIVIL ACTION N0.19-CV-2406

JENNIFER WILSON, et al.,
     Defendants.
                             /1t-           ORDER

       AND NOW, this {        day of June, 2019, upon consideration of Plaintiff James E. Rose,

Jr.'s Motion to Proceed In Forma Pauperis (ECF No. 1),pro se Complaint (ECF No. 2) and pro

se Amended Complaint (ECF No. 4), it is ORDERED that:

       1.      Leave to proceed informapauperis is GRANTED.

       2.      The Complaint is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the

reasons state by the Court in the accompanying Memorandum.

       3.      The dismissal is without prejudice to counsel filing a new lawsuit on behalf of

Rose's son to pursue the son's claims.

       4.     The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:
